Case 3:18-cv-02216-DWD Document 71 Filed 03/16/21 Page 1 of 7 Page ID #837




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

JAMES MUNSON,                 )
                              )
         Plaintiff,           )
                              )
vs.                           )               Case No. 18-cv-2216-DWD
                              )
FAIYAZ AHMED,                 )
WEXFORD HEALTH SOURCES, INC., )
and WARDEN OF LAWRENCE        )
CORRECTIONAL CENTER,          )
                              )
         Defendants.          )

                          MEMORANDUM AND ORDER

DUGAN, District Judge:

      In this matter, Plaintiff James Munson proceeds on two Eighth Amendment claims

against Defendants Dr. Faiyaz Ahmed and Wexford Health Sources, Inc. related to his

medical treatment for testicular nodules, osteoarthritis pain, a herniated disc, bone

degeneration, and a cold (Doc. 1; Doc. 8). Now before the Court are three motions filed

by Plaintiff: Motion for Physical and Mental Examinations (Doc. 57), Motion to Compel

Discovery (Doc. 59), and Second Motion to Reconsider (Doc. 60). For the reasons below,



                    Motion for Physical and Mental Examinations

      By his Motion for Physical and Mental Examinations (Doc. 57), Plaintiff seeks to

                                nt to Federal Rule of Civil Procedure 35. Plaintiff wants



advance[d] and what course of treatment will eliminate or treat [his] constant chronic

                                          1
Case 3:18-cv-02216-DWD Document 71 Filed 03/16/21 Page 2 of 7 Page ID #838




                                                     ed by a provider with no connections to

Defendant Wexford. Fed. R. Civ. P. 35 provides:

       (a) ORDER FOR AN EXAMINATION.
             (1) In General. The court where the action is pending may order a

       controversy to submit to a physical or mental examination by a suitably
       licensed or certified examiner. The court has the same authority to order a
       party to produce for examination a person who is in its custody or under
       its legal control.
               (2) Motion and Notice; Contents of the Order. The order: (A) may be
       made only on motion for good cause and on notice to all parties and the
       person to be examined; and (B) must specify the time, place, manner,
       conditions, and scope of the examination, as well as the person or persons
       who will perform it.

       However, Rule 35 does not authorize this Court to appoint an expert to examine a

party wishing an examination of himself. Brown v. United States, 74 Fed. Appx. 611, 614-

                                 the FRCP does not vest the court with authority to appoint

an expert to examine a party wishing an examination of himself. Rather, under

appropriate circumstances, it would allow the court to order a party to submit to a

physical examination at the re                                   . Accordingly, Rule 35 cannot

provide Plaintiff with the relief he requests.

                                                        r Expert Witness (See Order at Doc. 70),

the Court reasoned:

       The central issue presented by the Complaint is whether Dr. Ahmed
       exhibited deliberate indifference toward Mr. Munson and his conditions
       related to his pain. Given that the issues presented are narrowly tailored to
                                              and do not involve more complex
       questions concerning medical diagnosis and judgment, expert testimony

       negligently failed to meet the standard of care, is not relevant and,
       therefore, will not provide assistance to the trier of fact. Further, even

                                                 2
Case 3:18-cv-02216-DWD Document 71 Filed 03/16/21 Page 3 of 7 Page ID #839




       without such expert testimony, a lay fact finder should be able to discern
                                              in, bleeding and weakness were
                                             defendant had subjective knowledge
       of, and then disregarded, a substantial risk of serious harm.

(Doc. 70, at p. 5). As Plainti                                    do not concern questions of



medical examination of Plaintiff is unnecessary here, even if Rule 35 provided for such

examination. See Snipes v. DeTella

                                  lassic examples of matters fo

whether one course of treatment is preferable to another, are beyond the [Eighth]



(internal citations omitted).                         . 57) is therefore DENIED.

                                 Motion to Compel Discovery

       On August 19, 2020, Plaintiff filed his third Motion to Compel (Doc. 59) whereby



                                                   contract with the Illinois Department of



personal medical history will be denied.          Plaintiff argues that Dr. Ahmed shared

statements concerning his personal experience with arthritis pain with Plaintiff.



of these statements, and presumably determine whether Dr. Ahmed used his personal

medical history in diagnosing and treating Pl




                                              3
Case 3:18-cv-02216-DWD Document 71 Filed 03/16/21 Page 4 of 7 Page ID #840




and will not reasonably lead to discoverable information.

       To succeed on his deliberate indifference claims, Plaintiff must establish that he

                                                      and that a prison official was subjectively

aware of the condition and                                                              Hayes v.

Snyder, 546 F.3d 516, 524 (7th Cir. 2008); Greeno v. Daley, 414 F.3d 645, 652-653 (7th Cir.

                                   stablish deliberate indifference by demonstrating that the

                                                               Pyles v. Fahim, 771 F.3d 403, 409

(7th Cir. 2014) (internal citations omitted).



                                                                                               Id.

                                    oner and his doctor, or even between two medical

professionals, about the proper course of treatment generally is insufficient, by itself, to

                                                 Id.; in accord Snipes, 95 F.3d at 592 (Generally,

                                                     escribed course of treatment does not give

rise to a constitutional claim).

       As the Court previously determined

Witness (See Order at Doc. 70)

more complex questions concerning medical diagnosis and ju

As such, the question of whether Defendant Ahmed drew from his own medical history

in exercising his medical judgment to diagnose and treat Plaintiff is irrelevant to

                                                which focus on whether Defendant Ahmed

                                                 4
Case 3:18-cv-02216-DWD Document 71 Filed 03/16/21 Page 5 of 7 Page ID #841




                                                    ably calculated to lead to discoverable

information.

       Plaintiff also seeks to compel documents from Defendant Wexford related to its

policies and procedures in treating inmates with the Illinois Department of Corrections.



prior Motion to Compel at Doc. 52, which was denied by the Order at Doc. 69. Plaintiff

argues that he has not received or viewed the documents Defendant disclosed in its

discovery responses. In turn, Defendant states that it produced 336 pages of documents

subject to the protective order at Doc. 49 (which prohibits Plaintiff from retaining any of

the documents produced), but that Plaintiff refused to view the documents (Doc. 51; Doc.

62). In his Motion, Plaintiff does not proffer that he attempted to contact Defendant or

Mr. Schoon (the litigation coordinator at Lawrence Correctional Center) to request an

opportunity to again review these documents. Accordingly, Plaintiff has not complied

with the mandates of Fed. R. Civ. P. 37(1) in resolving this issue.

                                       scovery (Doc. 59) is therefore DENIED. However,

considering that the discovery deadline in this matter has now passed, the Court will

permit Plaintiff one last opportunity to resolve this issue with Defendant Wexford and

arrange for the review of the documents requested, if desired. Accordingly, the Court

will extend the discovery deadline by 30-days, as further detailed below. See Fed. R. Civ.



                                             5
Case 3:18-cv-02216-DWD Document 71 Filed 03/16/21 Page 6 of 7 Page ID #842




P. 6(b)(1)(A) (The court may, for good cause, extend the time for when an act must be

done).

                               Second Motion to Reconsider

         By his Second Motion to Reconsider, Plaintiff asks the Court to reconsider



March 25, 2019 (Doc. 8), March 30, 2020 (Doc. 32), and June 15, 2020 (Doc. 46). Plaintiff

asks the Court to reconsider its prior denials, arguing that the case is no longer in its

infancy and that Plaintiff is no longer getting assistance from the prison staff librarian.

                                         as another request for counsel.

         When presented with a request to appoint counsel, the Court must make the

following inquiries: (1) has the indigent plaintiff made a reasonable attempt to obtain

counsel or effectively been precluded from doing so, and (2) given the difficulty of the

case, does the plaintiff appear competent to litigate it himself. Pruitt v. Mote, 503 F.3d 647,

654-55 (7th Cir. 2007). The Court previously found that Plaintiff made a reasonable

attempt to procure counsel on his own. Nevertheless, the appointment of counsel is not



clearly and effectively, and they also reflect an understanding of the law. See Romanelli v.

Suliene, 615 F.3d 847, 852 (7th Cir. 2010). This case involves straightforward claims that

are not overly complex, and no exceptional circumstances appear to exist that would

merit appointment of counsel at this time. Id.

Reconsider/Motion to Appoint Counsel (Doc. 60) is DENIED without prejudice.

Plaintiff may move for recruited counsel again in the future, if necessary.

                                              6
Case 3:18-cv-02216-DWD Document 71 Filed 03/16/21 Page 7 of 7 Page ID #843




                                     Other Matters

      Also pending before the Court is a Motion to Withdraw filed by Attorney Jeanine

Armstrong (Doc. 56). Attorney Jeanine Armstrong seeks to withdraw as attorney for

Defendant Dee Dee Brookhart, the Warden of Lawrence Correctional Center, stating that

Assistant Attorney General Kyrstin B. Beasley will continue to represent Defendant

                                                                             GRANTED.

Attorney Jeanine Armstrong is TERMINATED as counsel of record for Defendant

Warden of Lawrence Correctional Center. The Clerk of the Court is DIRECTED to

terminate Attorney Armstrong from the docket.

      Finally, On August 18, 2020, Defendants filed their Joint Motion for Extension of

Time (Doc. 58) to file dispositive motions. Defendants request a 30-day extension on their

deadlines following resolution                              very motions at Docs. 31, 52,

54, and 57. As all discovery motions have now been resolved, the Court GRANTS



Discovery must be completed by April 16, 2021. Any dispositive motions must be filed

on or before May 17, 2021.

      SO ORDERED.

      Dated: March 16, 2021

                                         _____________________________
                                         DAVID W. DUGAN
                                         United States District Judge




                                            7
